Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.224 Filed 08/10/21 Page 1 of 19




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 BORGWARNER ITHACA LLC,
                    Plaintiff,               Case No. 2:20-cv-10928-TGB-MJH
              v.
                                             Honorable Terrence G. Berg
 SCHAEFFLER AG and,
                                             Magistrate Judge Michael Hluchaniuk
 SCHAEFFLER GROUP USA INC.,
                    Defendants.


                             PROTECTIVE ORDER

      Pursuant to Federal Rule of Civil Procedure 26(c), the Court hereby enters

the following protective order:

1.    Confidential Information – Any document or thing that a party reasonably

and in good faith believes to contain confidential information that is not publicly

available (such as research and development, commercial, or other sensitive

information) may be produced by that party with the clear and obvious designation

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”

2.    Non-Disclosure of Confidential Information – Any document or thing

designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” may

only be used to prosecute or defend this action and shall not be disclosed to (or the

content discussed with) anyone other than the following persons:




                                         1
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.225 Filed 08/10/21 Page 2 of 19




      A.    As a receiving party, not more than four representatives of Plaintiff

            BorgWarner Ithaca LLC, four representatives of Defendant Schaeffler

            Group USA, Inc., and one representative of Defendant Schaeffler AG

            who are officers or employees of the receiving party, who may be, but

            need not be, in-house counsel for the receiving party, as well as their

            immediate support staff (e.g., copying and document management

            personnel), provided that each such person has agreed to abide by the

            terms this Protective Order by signing Exhibit A.

      B.    Outside attorneys of record in this lawsuit and their support staff (e.g.,

            copying and document management personnel).

      C.    Independent experts or consultants engaged by a party’s attorneys to

            assist in the preparation and trial of this case who agree to abide by the

            terms of this Protective Order by signing Exhibit A and who are

            approved by the producing party pursuant to paragraph 6 below.

      D.    Deposition witnesses whose testimony is being taken with respect to

            the document or thing, or about the subject matter of the document or

            thing, who agree to abide by the terms of this Protective Order.

      E.    Court reporters, stenographers and videographers retained to record

            testimony taken in this action.

      F.    This Court and its staff members, and the jury.



                                         2
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.226 Filed 08/10/21 Page 3 of 19




      G.     Graphics, translation, design, and/or trial consulting personnel who

             agree to abide by the terms of this Protective Order on behalf of

             themselves and their staff by signing Exhibit A.

      H.     Any mediator who is assigned to hear this matter, and his or her staff,

             subject to their agreement to maintain confidentiality to the same

             degree as required by this Protective Order.

      I.     Any other person with the prior written consent of the producing party.

3.    Highly Confidential Information – Attorney’s Eyes Only – Any document

or thing that a party in good faith believes to contain highly confidential information

that is not publicly available (such as a trade secret, or highly confidential research

and development, product design, commercial, financial, or other sensitive

information) may be produced by that party with the clear and obvious designation

“HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY.”

4.    Non-Disclosure of Highly Confidential Information – Any document or

thing designated “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY”

may only be used to prosecute or defend this action and shall not be disclosed to (nor

the content discussed with) anyone other than the following persons:

      A.     Outside attorneys of record in this lawsuit and their support staff (e.g.,

             copying and document management personnel) who are not involved

             in patent prosecution for the receiving party in the same technology area,



                                          3
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.227 Filed 08/10/21 Page 4 of 19




            and who are not involved in competitive decision-making, as defined

            by U.S. Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984),

            on behalf of a party or a competitor of a party.

      B.    Independent experts or consultants engaged by a party’s attorneys to

            assist in the preparation and trial of this case who agree to abide by the

            terms of this Protective Order by signing Exhibit A and who are

            approved by the producing party pursuant to paragraph 6 below.

      C.    Deposition witnesses whose testimony is being taken with respect to

            the document or thing, or about the subject matter of the document or

            thing, who agree to abide by the terms of this Protective Order.

      D.    Court reporters, stenographers and videographers retained to record

            testimony taken in this action.

      E.    This Court and its staff members, and the jury.

      F.    Graphics, translation, design, and/or trial consulting personnel who

            agree to abide by the terms of this Protective Order on behalf of

            themselves and their staff by signing Exhibit A.

      G.    Any mediator who is assigned to hear this matter, and his or her staff,

            subject to their agreement to maintain confidentiality to the same

            degree as required by this Protective Order.

      H.    Any other person with the prior written consent of the producing party.



                                         4
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.228 Filed 08/10/21 Page 5 of 19




5.    Disclosure and Review of Source Code – The parties do not anticipate

production of source code (e.g., computer code, scripts, assembly, binaries, object

code, source code listings and descriptions of source code, object code listings and

descriptions of object code) in this action. To the extent that relevant discovery in

this action includes source code, the parties will submit an addendum to this

Protective Order governing the disclosure and review of source code for approval

by the Court.

6.    Disclosure to Experts and Consultants – Before any documents, testimony,

or other information designated as “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

ONLY” are disclosed to an independent expert or consultant (the “proposed expert”),

the receiving party shall give the producing party ten (10) days written notice of the

proposed expert. The written notice shall include:

      A.     the name of the proposed expert;

      B.     an up-to-date curriculum vitae of the proposed expert;

      C.     the present employer and title of the proposed expert;

      D.     an identification of all of the proposed expert’s past and current

             employment and consulting relationships, during the previous five

             years, including direct relationships and relationships through entities

             owned or controlled by the proposed expert;



                                          5
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.229 Filed 08/10/21 Page 6 of 19




      E.     an identification of all pending patent applications on which the

             proposed expert is named as an inventor, in which the proposed expert

             has any ownership interest, or as to which the proposed expert has had

             or anticipates in the future any involvement in advising on, consulting

             on, preparing, prosecuting, drafting, editing, amending, or otherwise

             affecting the scope of the claims; and

      F.     a list of the cases in which the proposed expert has testified at

             deposition or trial within the last five (5) years.

Further, the receiving party shall provide such other information regarding the

proposed expert’s professional activities reasonably requested by the producing

party for it to evaluate whether good cause exists to object to the disclosure of

designated confidential materials to the proposed expert, although such request for

additional information shall not cause any expansion of the notice and objection

period, unless the parties otherwise agree in writing. If the producing party objects

to the expert, the parties shall meet and confer in good faith within seven (7) days to

resolve the dispute informally. If the dispute is not resolved, the party objecting to

the disclosure will have seven (7) days from the date of the meet and confer to seek

a protective order or other appropriate relief from the Court. No designated material

or information of the producing party shall be disclosed to the expert or consultant

until the issue is resolved by the parties or by the Court. An initial failure to object



                                           6
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.230 Filed 08/10/21 Page 7 of 19




to a person under this paragraph shall not preclude the non-objecting party from later

objecting to continued access by that person for good cause, at which point the

parties will use the process set forth above for resolving the objection.

7.    Discovery From Experts or Consultants – Absent good cause, drafts of

reports of testifying experts, and reports and other written materials, including drafts,

of consulting experts, shall not be discoverable. See Fed. R. Civ. P. 26(b)(3) and (4).

Notes or outlines for draft reports developed and drafted by a testifying expert and/or

his or her staff are also exempt from discovery. No discovery can be taken from

any non-testifying expert except to the extent that such non-testifying expert has

provided information, opinions, or other materials to a testifying expert relied upon

by that testifying expert in forming his or her final report(s), trial, and/or deposition

testimony or any opinion in this case, for which such non-testifying expert will be

subject to the same scope of discovery as a testifying expert. No conversations or

communications between counsel and any testifying or consulting expert will be

subject to discovery unless the conversations or communications are relied upon by

such experts in formulating opinions that are presented in reports or trial or

deposition testimony in this case, or such conversations or communications between

counsel and testifying expert occur during the pendency of the testifying expert’s

deposition (including during any breaks in the deposition), and such conversations

or communications relate to the subject matter of the testifying expert’s reports,



                                           7
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.231 Filed 08/10/21 Page 8 of 19




opinions and/or deposition.       Reports, materials, communications, and other

information exempt from discovery under this paragraph shall be treated as attorney-

work product for the purposes of this litigation and Order. Except as set forth herein,

an expert disclosed as a non-testifying expert shall not present testimony at trial,

including in person, by video or by affidavit, unless and to the extent previously

agreed to in writing by the parties.

8.    Use of Designated Material at Deposition or Hearing – Nothing contained

herein shall be construed to prejudice any party’s right to use any document or thing

designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

“HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” in taking testimony

at any deposition or hearing provided that the designated material is only disclosed

to a person(s) who is: (i) eligible to have access to the designated material by virtue

of his or her employment with the designating party; (ii) identified in the designated

materials as an author, addressee, or copy recipient of such information; (iii)

although not identified as an author, addressee, or copy recipient of such designated

material, has, in the ordinary course of business, seen such designated materials; (iv)

a current or former officer, director or employee of the producing party or a current

or former officer, director or employee of a company affiliated with the producing

party; (v) otherwise entitled to access designated material under paragraphs 2 or 4,

or (vi) permitted access by agreement by the parties.



                                          8
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.232 Filed 08/10/21 Page 9 of 19




9.    Deposition Testimony – Any portions of requested testimony, a transcript

and/or a brief may be designated as “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

ONLY” if the party or attorney making the designation reasonably and in good faith

believes it will reveal a trade secret or other confidential research and development,

commercial, or sensitive information.

10.   Motion Practice – This Order does not authorize the filing of any documents

under seal. Local Rule 5.3 shall apply to the sealing of documents submitted as part

of a motion or other court filing. Documents may be sealed only as authorized by

statute, rule, or specific order of the Court. The Court notes that the standards under

Rule 26 for entering a protective order to govern discovery differ from the more

demanding standards for sealing off judicial records from public view. Shane Group,

Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016). There is a

“strong presumption in favor of openness’ regarding court records.” Id. at 305

(quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.3d 1165, 1180 (6th

Cir. 1983).   If a party intends to file a document with the Court that contains or

reflects, in whole or in part, information from another party produced under either

the “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – ATTORNEY’S EYES ONLY” designations, the filing party

shall file such document under seal, or file a motion to seal such document, as



                                          9
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.233 Filed 08/10/21 Page 10 of 19




required under Local Rule 5.3. The filing party shall also inform the producing party

prior to filing a motion to seal, and for any document (excluding motion papers)

intended to be filed under seal as an exhibit, shall provide the producing party with

a reasonable opportunity to identify any designated confidential information in such

exhibit that requires redaction before such motion to seal is filed.

11.     Discovery from Third Parties – This Protective Order shall apply to

discovery sought from persons or companies who are not parties to this lawsuit.

Third    parties   may    designate   information    produced     under    either   the

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – ATTORNEY’S EYES ONLY” designation.

12.     Challenging “Confidential” or “Highly Confidential” Designation – Any

party that wishes to challenge the designation of any document, thing, or testimony

as confidential or highly confidential under Federal Rule of Civil Procedure 26(c)

may do so at any time by way of motion to this Court. The designating party shall

have the burden of justifying its designation. Before filing any such motion,

however, the parties shall first attempt to resolve their disagreement without Court

intervention.

13.     Trial Testimony – This Protective Order shall not govern proceedings at trial.

For trial, the parties will set forth a procedure in the pretrial order, subject to the

Court’s approval, for the handling of produced documents and things designated as



                                          10
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.234 Filed 08/10/21 Page 11 of 19




“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – ATTORNEY’S EYES ONLY” that are used at trial.

14.   Secure Storage, No Export – All documents and things designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – ATTORNEY’S EYES ONLY” must be stored and maintained

by the receiving party in a secure manner that ensures that access is limited to the

persons authorized under this Order. If the producing party has actual knowledge

that a document or thing is barred from export under a specific provision of the

United States Export Administration Regulations, the producing party shall so

inform the receiving party when such document or thing is produced.

15.   Termination of Lawsuit – All documents and things designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – ATTORNEY’S EYES ONLY,” and all copies thereof, shall

either be returned to the party that produced them upon the final disposition of this

action or they may be destroyed with permission of the party that produced them.

This provision shall not apply to documents and things the Court determines are not

confidential. Notwithstanding the above, after final disposition of this action the

parties may retain for their records one copy of the following documents, regardless

of their confidentiality designation: (1) any document filed in this action (e.g.,

motion papers), and (2) expert reports served in this action, and all exhibits thereto.



                                          11
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.235 Filed 08/10/21 Page 12 of 19




Even after the final disposition of this action, the confidentiality obligations imposed

by this Order shall remain in effect until a producing party agrees otherwise in

writing or a court order otherwise directs.

16.   Inadvertent Failure to Designate Properly – The inadvertent failure by a

Producing Party to designate a document or thing with one of the designations

provided for under this Order shall not waive any such designation provided that the

producing party notifies all receiving parties that such material is protected under

one of the categories of this Order within fourteen (14) days of the producing party

learning of the inadvertent failure to designate. The producing party shall reproduce

the document or thing with the correct confidentiality designation within seven (7)

days upon its notification to the receiving parties. Upon receiving the document or

thing with the correct confidentiality designation, the receiving parties shall return

or securely destroy, at the producing party’s option, such document or thing that was

not designated properly. A receiving party shall not be in breach of this Order for

any use of such document or thing before the receiving party receives notice that

such document or thing is protected under one of the categories of this Order, unless

an objectively reasonable person would have realized that the document or thing

should have been appropriately designated with a confidentiality designation under

this Order.




                                          12
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.236 Filed 08/10/21 Page 13 of 19




17.      Inadvertent Disclosure Not Authorized By Order – In the event of a

disclosure of document or thing designated as “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

ONLY” pursuant to this Order to any person or persons not authorized to receive

such disclosure under this Order, the party responsible for having made such

disclosure shall immediately notify counsel for the producing party whose material

has been disclosed and provide to such counsel all known relevant information

concerning the nature and circumstances of the disclosure. The responsible

disclosing party shall also promptly take all reasonable measures to retrieve the

improperly disclosed material and to ensure that no further or greater unauthorized

disclosure and/or use thereof is made.

18.      Inadvertent Production of Privileged Material – Any inadvertent

production of privilege or work product protected material shall not result in the

waiver of any associated privilege (attorney-client privilege, work product doctrine,

etc.).    However, the disclosure of any particular material shall cease to be

“inadvertent” if the receiving party notifies the producing party of the disclosure and

the producing party does not request the return of the privileged matter within 10

days. Any party that inadvertently or unintentionally produces material it reasonably

believes is privileged and/or protected may obtain the return of such material by

promptly notifying all receiving parties and providing a privilege log for the



                                          13
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.237 Filed 08/10/21 Page 14 of 19




inadvertently or unintentionally produced material. The receiving parties shall

gather and return all copies of such material to the producing party, except for any

pages containing privileged or otherwise protected markings by the receiving party,

which pages shall instead be destroyed and certified as such to the producing party.

19.   Prosecution Bar – Absent the written consent of a Producing Party, any

outside counsel, expert or consultant of a Receiving Party who has reviewed any

opposing Producing Party’s materials designated “HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY” (other than such designated materials solely

describing or relating to non-technical information) shall not, for a period

commencing upon receipt of such materials and ending one (1) year following the

final resolution of the action (including any appeals) engage in any Prosecution

Activity (as defined below) substantially related to the subject matter of the patent-

in-suit. “Prosecution Activity” shall mean: (1) preparing and/or prosecuting any

patent application (or portion thereof), whether design or utility, on behalf of a

patentee/applicant or assignee of a patentee’s/applicant’s rights, in the United States

or a foreign country; or (2) preparing patent claim(s) on behalf of a

patentee/applicant or assignee of a patentee’s/applicant’s rights. Prosecution

Activity does not include administrative tasks ancillary to the activities described

above (e.g., invoicing, billing, collection, etc.). This prosecution bar (i) is personal

to the individual who has reviewed the designated information and shall not be



                                          14
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.238 Filed 08/10/21 Page 15 of 19




imputed to any other person or entity and (ii) shall not be triggered by an attorney’s

reviewing or otherwise learning the substance of his or her client’s Highly

Confidential information.

20.   Miscellaneous

      A.     Nothing in this Order shall be construed to effect an abrogation, waiver

             or limitation of any kind on the rights of each party to assert any

             applicable discovery objection or privilege.

      B.     Nothing in this Order abridges the right of any person to seek its

             modification by the Court in the future.

      C.     Notwithstanding anything to the contrary above, nothing in this Order

             shall be construed to change the burdens of proof or legal standards

             applicable in disputes regarding whether particular documents or things

             are confidential, which level of confidentiality is appropriate, whether

             disclosure should be restricted, and if so, what restrictions should apply.

      D.     Unless explicitly addressed herein, nothing in this Order shall alter or

             change in any way the discovery provisions of the Federal Rules of

             Civil Procedure, the Local Rules for the United States District Court for

             the Eastern District of Michigan, or the Court’s own orders.

      E.     Production of any designated material by each of the Parties shall not

             be deemed a publication of the documents, information and material (or



                                          15
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.239 Filed 08/10/21 Page 16 of 19




            the contents thereof) produced so as to void or make voidable whatever

            claim the Parties may have as to the proprietary and confidential nature

            of the documents, information or other material or its contents.


                                              SO ORDERED


Dated: August 10, 2021                        /s/Terrence G. Berg______________
                                              The Honorable Terrence G. Berg
                                              United States District Court Judge


Respectfully submitted on this 9th day of August 2021 by:


 s/Kristopher K. Hulliberger                 s/with consent of Jason Dorsky
 Kristopher K Hulliberger (P66903)           Patrick G. Seyferth (P47575)
 HOWARD & HOWARD ATTORNEYS PLLC              Susan M. McKeever (P73533)
 450 West Fourth Street                      BUSH SEYFERTH PLLC
 Royal Oak, MI 48067                         100 West Big Beaver
 (248) 723-0453                              Suite 400
 KHulliberger@howardandhoward.com            Troy, MI 48084
                                             (248) 822-7800
 Steven Pepe                                 seyferth@bsplaw.com
 Jolene L. Wang                              mckeever@bsplaw.com
 ROPES & GRAY LLP
 1211 Avenue of the Americas                 Frank C. Cimino
 New York, NY 10036                          Justin J. Oliver
 (212) 596-9000                              Jason M. Dorsky
 Steven.Pepe@ropesgray.com                   VENABLE LLP
 Jolene.Wang@ropesgray.com                   600 Massachusetts Ave., NW
                                             Washington, DC 20001
 Scott S. Taylor                             (202) 344-4000
 ROPES & GRAY LLP                            FCCimino@Venable.com
 Prudential Tower                            JOliver@Venable.com
 800 Boylston Street                         JMDorsky@Venable.com
 Boston, MA 02199


                                        16
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.240 Filed 08/10/21 Page 17 of 19




 (617) 951-7000                            Attorneys for Defendants
 Scott.Taylor@ropesgray.com                Schaeffler AG and
                                           Schaeffler Group USA Inc.
 James R. Batchelder
 James F. Mack
 ROPES & GRAY LLP
 1900 University Avenue, 6th Floor
 East Palo Alto, CA 94303
 (650) 617-4000
 James.Batchelder@ropesgray.com
 James.Mack@ropesgray.com

 Attorneys for Plaintiff BorgWarner
 Ithaca LLC




                                      17
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.241 Filed 08/10/21 Page 18 of 19




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 BORGWARNER ITHACA LLC,
                    Plaintiff,             Case No. 2:20-cv-10928-TGB-MJH
              v.
                                           Honorable Terrence G. Berg
 SCHAEFFLER AG and,
                                           Magistrate Judge Michael Hluchaniuk
 SCHAEFFLER GROUP USA INC.,
                    Defendants.


  EXHIBIT A – AGREEMENT TO BE BOUND BY PROTECTIVE ORDER


        I, __________________________, declare as follows:

   1.     I have read the Protective Order in the above captioned case.

   2.     I promise that I will only use the documents and things designated as

          “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

          “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” that are

          given to me for purposes of this lawsuit.

   3.     I promise that I will not disclose or discuss information that I learn from

          documents and things designated as “CONFIDENTIAL – SUBJECT TO

          PROTECTIVE         ORDER”       or   “HIGHLY       CONFIDENTIAL          –

          ATTORNEY’S EYES ONLY” with anyone other than the persons

          described in the Protective Order.




                                         18
Case 2:20-cv-10928-TGB-MJH ECF No. 28, PageID.242 Filed 08/10/21 Page 19 of 19




   4.     I acknowledge that, by signing this agreement, I am subjecting myself to

          the jurisdiction of the United States District Court for the Eastern District

          of Michigan with respect to enforcement of this Protective Order.

   5.     I understand that any disclosure or use of documents or things designated

          as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

          “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY,” or

          information learned from the documents or things, in any manner contrary

          to the provisions of the Protective Order may subject me to sanctions for

          contempt of court.




        Date: ___________                      _____________________________
                                               [Signature]




                                          19
